Name: Commission Regulation (EEC) No 601/86 of 28 February 1986 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: plant product;  Europe;  European construction;  cooperation policy;  economic policy
 Date Published: nan

 No L 58/22 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 601 /86 of 28 February 1986 amending Regulation (EEC) No 2681 /83 laying down detailed rules for the application of the subsidy system for oilseeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a com ­ mon organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Regulation (EEC) No 478/86 of 25 February 1986 laying down the method of adjust ­ ment of the refund and the aid for colza, rape and sun ­ flower seeds produced or processed in Spain or Portu ­ gal (3 ), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (4), and in particular Article 13(1 ) thereof, Whereas Articles 95 and 293 of the Act of Accession provide for the introduction in Spain and Portugal of the aid for oilseeds with effect from the start of the marketing year following accession ; whereas the amount of the aid must take account of the differential amount applicable ; Whereas Regulation (EEC) No 478/86 lays down the method of adjusting the aid in the case of seed har ­ vested in Spain or Portugal and processed in other Member States and vice versa ; whereas , pursuant to Regulation (EEC) No 3792/85 in the case of seed har ­ vested in Spain and processed in Portugal and vice versa, the adjustment must be made in accordance with the criteria set out above ; whereas Commission Regu ­ lation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oilseeds ( 5), should therefore be amended accordingly ; Article 1 Article 33 (2) of Regulation (EEC) No 2681 /83 is hereby replaced by the following : '2 . The Commission shall publish the following amounts in the Official Journal of the European Communities, L series, as soon as they are fixed :  the amount of the aid in ECU per 100 kg of seed,  the amount of the final aid to be granted for a given quantity on the basis , on the one hand, of the adjustments provided for in Council Regulation (EEC) No 478/86 (') and, on the other hand, resulting from the application to the amount referred to in the first indent of the system of differential amounts and conversion into each of the national currencies of the amount thus calculated : (a) for seed harvested and processed in one of the Member States of the Community as constituted at 31 December 1985 ; (b) for seed harvested and processed in Spain or Portugal ; (c) for seed harvested in Spain or Portugal and processed in another Member State ; (d) for seed processed in Spain or Portugal but harvested in another Member State . As regards the cases referred to in (a) and (b) the amount of the final aid expressed in the currency of a Member State shall apply to seed harvested and processed in that Member State . (') OJ No L 53 , 1 . 3 . 1986, p. 55 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . ') OJ No 172, 30 . 9 . 1966, p . 3025/66 . -) OJ No L 362, 31 . 12 . 1985 , p . 8 . 3 ) OJ No L 53 , 1.3 . 1986, p . 55 . 4) OJ No L 367 , 31 . 12 . 1985 , p . 7 . OJ No L 266, 28.9 . 1983 , p . 1 . 1 . 3 . 86 Official Journal of the European Communities No L 58 /23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President